Citation Nr: 1036139	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-38 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In August 2010, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is of record.  During the 
hearing, the Veteran submitted additional evidence and waived 
initial RO consideration of this new evidence.  The Board accepts 
this additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2009).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing 
loss is likely related to service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is 
likely related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision regarding the Veteran's 
claims for service connection for bilateral hearing loss and for 
tinnitus, the Board is satisfied that adequate development has 
taken place and that there is a sound evidentiary basis for 
granting the Veteran's claims at present without detriment to the 
due process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including sensorineural hearing loss, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R.  
§ 3.303(b).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current  
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the 
provisions of section 1154(b) apply only to the material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

The determination of whether a veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; 
or the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test 
results at a Veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at that 
time, he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless of 
when the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in or 
aggravated by service.

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  In his written submissions and Board hearing 
testimony, the Veteran contends that he first experienced hearing 
loss and tinnitus as a result of weapons training during basic 
training and advanced infantry training before his deployment to 
Vietnam.  He did not recall wearing any hearing protection and 
said that he was told by doctors his complaints were normal and 
would go away.  While in service in Vietnam as a combat 
infantryman he fired such weapons as the M16 rifle, the 45-
caliber pistol, the M60 machine gun, and a grenade launcher and 
also triggered claymore mines.  While on patrol in South Vietnam, 
an enemy grenade or some other device caused an explosion that 
injured the Veteran with shrapnel wounds to his chest.  He 
believes that what he described as the deafening sound from the 
loud enemy explosion was the cause of his hearing loss and 
tinnitus as he has experienced both from that moment until the 
present.  He contends that doctors at a hospital in Vietnam told 
him that the ringing in his ears and loss of hearing was normal.  
He also contends that post-service he was not exposed to 
unusually loud noises to the extent he was during service.

Service personnel records show that the Veteran was stationed in 
Vietnam from May 1966 to August 1966 and that he was a rifleman 
with C Company of the 1st Battalion of the 7th Cavalry of the 1st 
Cavalry Division.  His corrected DD Form 214 shows that the 
Veteran's badges and decorations include the Combat Infantryman's 
Badge (CIB), the Purple Heart, the Vietnam Service Medal with two 
Bronze Service Stars, the Republic of Vietnam Gallantry Cross 
with Palm Unit Citation Badge, a Sharpshooter Qualification Badge 
with Automatic Rifle and Rifle Bars, and the Vietnam Campaign 
Medal with device.

Service treatment records are negative for any complaints of, or 
treatment for, hearing loss or tinnitus.  Records of 
hospitalization in Vietnam for treatment of a shrapnel chest 
wound have not been associated with the claims file.  His 
November 1967 discharge examination revealed hearing within 
normal limits.  On his contemporaneous report of medical history 
the Veteran checked the "no" box when asked whether he ever had 
experienced hearing loss.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
N/A
5(10)
LEFT
  -10(5)
-5(5)
0(10)
N/A
5(10)

(The figures in parentheses are based on International Standards 
Organization [ISO] Standards to facilitate data comparison.  
Prior to November 1967, audiometric results were reported in 
American Standards Association [ASA] Standards in service medical 
records.  In the Veteran's case, though his discharge audiogram 
was performed in November 1967, it was apparently conducted under 
the former standards.)

The Veteran was provided a hearing evaluation by a private 
audiologist at First Coast Hearing Clinic, Inc., in November 
2006.  The Veteran complained of subjective hearing loss and 
constant cricket-like tinnitus bilaterally.  The audiologist 
noted a positive history of noise exposure in service because the 
Veteran had been an infantryman firing 45-caliber pistols and M16 
and M60 rifles as well as grenade launchers.  He was further 
exposed to 50-caliber machine gun noise and while serving in 
Vietnam was exposed to both incoming artillery and outgoing 
friendly fire without the benefit of adequate hearing protection.  
It was further noted that post-service activities, including 
carpet cleaning and computer programming, did not involve 
exposure to loud noise.  

The results of the private audiogram were in graphical form and 
were not numerically interpreted.  However, it is clear from the 
chart in this document that the Veteran had bilateral hearing 
loss disability as measured by VA with readings of at least 40 
decibels and higher at the 1000, 2000, 3000 and 4000 Hz levels in 
each ear.  See 38 C.F.R. § 3.385.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
65
85
LEFT
        
35
40
50
75
80

Speech recognition scores on the Maryland CNC Word List were 92 
percent in the Veteran's right ear and 96 percent in the left 
ear.  The audiologist diagnosed a mild sloping to severe 
sensorineural hearing loss bilaterally.  She also opined that the 
sensorineural component to this hearing loss and tinnitus were as 
likely as not to have been caused by excessive exposure to noise 
such as during his military career.  She also recommended annual 
hearing evaluations and a trial with hearing aids.

VA outpatient treatment records dated from April 2007 to December 
2007 revealed an assessment of decreased hearing and no tinnitus 
as a result of an April 2007 history and physical.  

The Veteran underwent a VA examination in December 2007.  The 
Veteran complained that hearing loss and tinnitus began during 
basic and advanced weapons training and had been pretty stable 
over the years.  He said that he had difficulty hearing and 
understanding the voices of women and children and that his 
tinnitus was severe and ringing with a cricket sound.  The report 
noted that the Veteran's advanced weapons training with rifles, 
machine guns, and grenades had been conducted without hearing 
protection, that he fought in Vietnam without hearing protection, 
and then served as a training instructor subsequent to Vietnam 
again without hearing protection.  Post-service, the Veteran told 
the examiner that he used power tools and a lawn mower about the 
house but wore hearing protection and that he did target shooting 
with hearing protection.  He said that a one-year job with a 
railroad was not noisy.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
60
85
LEFT
        
20
15
40
60
75

Speech recognition scores on the Maryland CNC Word List were 84 
percent in the Veteran's right ear and 82 percent in the left 
ear.  The VA examiner diagnosed mild to severe bilateral 
sensorineural hearing loss.  He noted that a treatise had 
concluded that, as to noise-induced hearing loss, once exposure 
to noise was discontinued there was no significant further 
progression of hearing loss as a result of noise exposure.  The 
VA examiner-audiologist found that the Veteran's current hearing 
loss was less likely as not caused by or a result of his military 
acoustic trauma (at least in the rating frequencies tested at 
separation which were then within normal limits).  The examiner 
conceded that the Veteran's hearing loss was consistent with 
noise-induced hearing loss and went beyond age norms, but said 
that recreational noise exposure could have contributed to both 
hearing loss and tinnitus.  

The examiner also diagnosed constant bilateral subjective 
tinnitus.  He opined that the tinnitus was consistent with 
hearing loss and that it was at least as likely as not due to the 
same etiology.  The examiner was unwilling to allocate a portion 
of hearing loss and tinnitus to different etiologies and reported 
that he was unable to determine the etiology of the Veteran's 
hearing loss and tinnitus without a resort to mere speculation.  

In a February 2008 signed statement, the Veteran claimed that he 
had been to multiple hearing clinics over the years to bring 
about some type of relief to no avail.  He reported that in the 
past few years he had been able to find a hearing aid which he 
thinks is the best available, but he has no relief from his 
tinnitus.  

Based upon the evidence of record, the Board finds that the 
evidence is at least in equipoise whether the Veteran's bilateral 
hearing loss and tinnitus are each related to his period of 
military service.  Initially, the Board notes that the Veteran 
has been diagnosed with sensorineural hearing loss in both ears 
and constant bilateral subjective tinnitus.  It is clear that he 
has both a current hearing loss disability and a current tinnitus 
disability.  As noted above, the Veteran is a decorated combat 
Veteran who received a Combat Infantryman's Badge for his service 
in Vietnam.  Accordingly, the Veteran's lay testimony is accepted 
as conclusive evidence of the occurrence of his in-service 
hearing injury.  38 C.F.R. § 1154(b).  

The Board recognizes that the record contains competing medical 
opinions as to the etiology of the Veteran's current hearing loss 
and tinnitus disorders.  The Board must thus determine how much 
weight to afford the opposing opinions.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors such as 
the reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior evidence.  
Id. at 470-71 (noting that "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusions that the 
physician reaches.").

The Board must provide adequate reasons and bases if it adopts 
one medical opinion over another.  Owens v. Brown, 7 Vet .App. 
429, 433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
of the credibility of the evidence in the adjudication of the 
merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which satisfactorily proves or disproves the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Board finds that the competing medical opinions 
are in equipoise as to the question of whether the Veteran's 
hearing loss and tinnitus are related to service.  Both medical 
opinions include a complete examination, provide a detailed 
history of the Veteran's noise exposure, and offer complete 
rationales for the opinions provided.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards additional development of these 
claims.  However, the Board finds that the November 2006 private 
medical opinion, along with the Veteran's lay testimony, is 
sufficient to provide proof of a nexus, or relationship, between 
the Veteran's currently diagnosed bilateral hearing loss and 
tinnitus and his period of active service.  Therefore, the 
Veteran has a medical opinion linking a diagnosed hearing loss 
disorder to service and linking a diagnosed tinnitus disorder to 
service.  

In view of the above and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds that service 
connection is warranted for the Veteran's bilateral hearing loss 
disability as well as for his tinnitus disability.  As the Board 
finds that the Veteran has provided evidence of all three 
elements required for a grant of service connection for each 
claim, the claims for service connection for bilateral hearing 
loss and for tinnitus are granted.  


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

Service connection for tinnitus is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


